Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application Ser. No. 17/151,682 filed 01/19/2021. It is also in response to information disclosure statement, IDS, filed 01/19/2021, 10/14/2021 and 06/21/2022. 
Claims 1-18 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application CN202010876891.2 filed 08/27/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2021; 10/14/2021; 06/21/2022 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 01/19/2021 are acceptable for examination purposes. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PG Publication 2016/0260980) in view of Dow (U.S. PG Publication 2019/0376198)
Regarding Claim 1 Lee discloses an electrolytic copper foil formed by electrolysis process wherein the electrolytic copper foil is obtained by supplying a current between a rotating cathode drum and an anode which are dipped in a copper electrolyte bath to precipitate a copper foil on a surface of the cathode drum and a surface contacting the cathode drum in the electrolytic copper foil is called a shiny side (S side) and a surface opposite thereto is called a matte side (Lee paragraph 0041), the two surfaces of the deposited foil are equivalent to the S surface and the M surface. Lee discloses the electrolytic copper foil can be used as current collector of a battery (Lee paragraph 0053), of which a tab is the exposed part of the current collector; thus, the electrolytic copper foil of Lee can be used as a tab. 
Lee is silent about the compressive stress of the S surface being large and of the M surface being small. However, the compressive stress of the shiny surface and the mate surface of an electrolytic copper foil, as claimed and as disclosed by Lee, is an inherent property of the electrolytic copper foil, and the electrolytic copper foil of Lee will have the same compressive stress recited in instant application, because according to the MPEP 2112.01 II, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.
Lee is silent about the M surface is provided with an indentation or a reinforcing rib.  Dow discloses that a matte surface of an electrolytic copper foil is subjected to a further roughening process by forming copper nodules (i.e. a roughened layer) (Dow paragraph 0002, 0045). This is considered equivalent to the formation of dentations or ribs on the matte surface. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the electrolytic copper foil of Lee by the teaching of Dow and to have further roughened the matte surface so that the surface area of the matte surface is increased (Dow paragraph 0002) for subsequent process steps such as coating or bonding of the matte surface current collector, which the tab forms a part of.  
5Regarding Claim 2 Lee discloses the thickness of the copper foil material may range from 2 µm to 10 µm (Lee paragraph 0020). The claimed range of 4 to 8 µm is included in the disclosed range of 2 µm to 10 µm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Regarding claim 3 and 4 Dow is silent about the depth of the indentations is between 60 and 120 µm, as recited in claim 3 or between 60 and 120 µm in claim 4.  However, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to have optimized the depth of the indentation by routine experiment to achieve the optimum desired level of roughening of the matte surface (Dow paragraph 0045). According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A
Regarding claim 5 Dow discloses the shape of the indentation or the reinforcing rib is a dot (Dow Fig. 2A, 2B).   
Regarding claim 6 Dow discloses a dot shaped indentation (Dow Fig. 2A, 2B), but is silent about the shape being a strip that extends in a tab lead-out direction.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have change the dot shape of the indentation disclosed by Dow (Dow Fig. 2A, 2B) into a stripe shape that extends in a tab-lead out direction because this is considered a mere change in shape and according to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).  
Regarding claim 7-12 Lee discloses the copper foil material is an electrolytic 15copper foil material, the S surface is a shiny surface, and the M surface is a matte surface (Lee paragraph 0041). Dow also discloses the copper is electrolytic copper foil (Dow paragraph 0006, 0007, 0032). 
Regarding Claim 13 Lee discloses a method of preparing an electrolytic copper foil for use as a current collector (Lee paragraph 0041, 0053), and Dow discloses a roughening process of the matte surface of an electrolytic copper foil (Dow paragraph 0006, 0045) and such a process is done on the matte surface (Dow paragraph 0006, 0045) a process which involves identifying or detecting the shiny surface and the matte surfaces, and  controlling the roughening step, which is carried out electrochemically (Dow Fig. 1, paragraph 0062) which would have been obvious to the skilled  person to include such steps as feed direction of the copper foil material and winding and unwinding 5directions of coating, rolling, slitting, and die cutting so that the M surface faces outward or inward; and forming an indentation or a reinforcing rib on the M surface.  
Regarding Claim 14 Lee discloses a method that provides the thickness of the copper foil material to be in the range from 2 µm to 10 µm (Lee paragraph 002). The claimed range of 4 to 8 µm is included in the disclosed range of 2 µm to 10 µm. According to the MPEP, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 
Dow is silent about method providing the depth of the indentations to be between 60 and 120 µm.  However, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to have optimized the depth of the indentation by routine experiment to achieve the optimum desired level of roughening of the matte surface. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A
Regarding claim 15 Dow discloses a method which provides the shape of the indentation or the reinforcing to be a dot (Dow Fig. 2A, 2B).   
Regarding claim 16 Dow discloses a method that provide a dot shaped indentation (Dow Fig. 2A, 2B), but is silent about a method that provides the shape being a strip that extends in a tab lead-out direction.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have change the dot shape of the indentation disclosed by Dow (Dow Fig. 2A, 2B) into a stripe shape that extends in a tab-lead out direction because this is considered a mere change in shape and according to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).
Regarding claim 17 Lee discloses the method provides a copper foil material is an electrolytic 15copper foil material, the S surface is a shiny surface, and the M surface is a matte surface (Lee paragraph 0041). Dow also discloses the method provides electrolytic copper foil (Dow paragraph 0006, 0007, 0032).
Regarding Claim 18 Lee discloses a battery comprising the electrolytic copper foil tab (Lee paragraph 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722